DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rimon (US 2008/0012838) in view of Huawei (WO 2014187353, cited by Applicant), and Anderson et al. (US 2013/0038540, hereinafter “Anderson”).	Regarding claim 1, Rimon discloses	A method for detecting a touch pattern width, comprising ([0008-0010, 0073, 0088-0090, 0093, and 0098-0101]):	receiving, via a first communication link to an application from a first device, a first coordinate value associated with a first touch pattern and a corresponding first touch width information associated with the a first touch pattern, and storing the first coordinate value and the first touch width information in a data dictionary ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101], calibration procedure provides users first coordinate information [0100] including touch sensor signals for detecting touch having coordinate value (e.g., area of touch) and touch width information which is stored for later verification during a subsequent touch along with other various characterization criteria; the various characterization criteria as signal parameters is collected for the number of conducting lines of the digitizer detecting a signal, amplitude of the detected signal, amount of pressure applied to the digitizer, size of the finger touch, width of the finger touch, length of the finger touch, shape of the finger touch, etc.; [0089] teaches using a first communication link from the PDA ([0073]) to store via an application of the host 22 the user calibration data of the characterization criteria such as area of the touch a first value associated with a first touch pattern of the user in a storage unit 23; [0073] data dictionary is memory for calibration data of users being stored in storage device of the host);receiving, via a second communication link to the application from an operating system, a second coordinate value associated with a current second touch pattern without a corresponding touch width associated with the current second touch pattern, wherein the second value is sent by the touch device to the operating system ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101], operating system for touch device (PDA [0073]) provides second touch information [0100] including touch sensor signals for detecting touch having coordinate value (e.g., area of touch) without a corresponding touch width associated with the current second touch pattern ([0086 and 0100], in some embodiments touch width information may not be part of the characterization criteria to be selected for verification of the user’s touch) which is sent by the touch device (i.e., sensors) to the operating system of the touch device); and	determining that the second coordinate value is within a range of the first coordinate value, and determining the first touch width information corresponding to the first coordinate value in the dictionary, and associating the first touch width information as width information to the current second touch pattern ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101]; [0098] verification searches from the stored first coordinate value (stored user’s first touch area information) for consistency with the second coordinate value (subsequent user’s touch area after calibration) and determines the touch width as the same when a match is found with other selected characterization criteria during verification; [0101] teaches determining the second coordinate value is within a range of the first coordinate value of, for example, 3-4 conductive lines depending on the user’s finger size during calibration with the first coordinate information (calibration detection) as the index as determined as the current .
	Rimon does not explicitly disclose the first and second communications each being a “communication link” such that processing of the touch pattern width is performed external to the touch device by an external device.	Huawei teaches storing a graphics library in advance for different users in order to unlock touch screen devices based on touch parameters such as width of the touch and pattern of the touch (machine translation, Abstract, page 6, steps S11 and/or S12).  Moreover, the processing of the touch can be performed via first and second communication links between the touch device and a computer device that can be a personal computer, server, or a network device (machine translation, page 9, last 3 paragraphs).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rimon to have the first and second communications occur with an external device such that the external device receives, via a first communication link sent from a touch device, the first coordinate information to calibrate the device for future detections of the user and unlocking of the device which is stored by the computer device, and receive, via a second communication link sent from an operation system of the touch device a current touch of the device to unlock and detect a user of the device, such as taught by Huawei, for the purpose of reducing the amount of memory required to save graphical user libraries on the device and facilitate external control of calibrating and unlocking of touch screen devices. a first center coordinate value, and	the second coordinate value is a second center value.	Wu teaches	the first coordinate value is a first center coordinate value (Fig. 3, [0032], center value “C” is determined when determining bounding perimeter 301 for a gesture with multiple fingers 111-112), and	the second coordinate value is a second center value (Fig. 3, [0032], center value “C”).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rimon and Huawei to have the first coordinate value is a first center coordinate value, and the second coordinate value is a second center value, such as taught by Wu, for the purpose of detecting hand gestures with multiple fingers when performing the authentication process by comparing center points of areas that are determined based on the determined bounding perimeters 301 determined by Wu.	Regarding claim 2, Rimon as modified by Huawei and Wu discloses the method for detecting the touch pattern width according to claim 1, wherein receiving, via the first communication link to an application from the touch device, the first center coordinate value associated with a first touch pattern and the corresponding first touch width information associated with the first touch pattern further comprises:	acquiring, via the first communication link to an application from the touch device, center coordinate value associated with the first touch pattern and the corresponding first touch width information (Huawei, machine translation, page 9, last 3 paragraphs, the processing of the first touch can be performed via first and second communication links between the touch device and a computer device that can be a personal computer, server, or a network device).
	The motivation is the same as in claim 1.	Regarding claim 3, Rimon as modified by Huawei and Wu discloses the method for detecting the touch pattern width according to claim 1, wherein storing the first center coordinate value and the first touch width information in the data object stored in the storage device further comprises:	establishing a touch information set according to the first coordinate information and the corresponding first touch width information (Rimon, [0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101], touch information set is the captured criteria [0100] for each user during calibration which includes user’s first center coordinate value and first touch width information);	establishing a touch information table (Rimon, [0008-0010, 0073, 0088-0090, 0093, and 0098-0101], touch information set of the captured criteria [0100] for each user during calibration is stored in a touch information table which is established during creation of the users information stored during calibration; storage is interpreted under a broadest reasonable interpretation as a data table storing touch information; in the modified device, such information is established as a table and stored in the external computer device as taught by Huawei, machine translation, page 9, last 3 paragraphs); 
	Regarding claim 4, Rimon as modified by Huawei and Wu discloses the method for detecting the touch pattern width according to claim 3, wherein determining that the second center coordinate value is within a range of the first center coordinate value and determining the first touch width information corresponding to the first center coordinate value in the dictionary, and associating the first touch width information as width information to the current second touch pattern comprise:	comparing the second center coordinate value with each piece of first coordinate information in the touch information table, and acquiring the first center coordinate value consistent with the second center coordinate value (Rimon, [0008-0010, 0073, 0088-0090, 0093, and 0098-0101]; [0098] verification searches from the stored first center coordinate value (stored user’s “C” touch value of Wu) for consistency with the second coordinate information (subsequent user’s “C” touch value after calibration) and determines the touch width as the same when a match is found during verification of the data stored in a data table of storage of the device; “C” value from the second user touch is compared to “C” data stored from the first user touch);	reading the first touch width information in the touch information set center coordinate value (Rimon, [0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101]; [0098] verification searches from the stored first center coordinate value (stored user’s “C” touch value) for consistency with the second center coordinate value (subsequent user’s “C” touch value after calibration) and determines the first touch width as the same when a match for criteria captured for the second touch is found during verification; verification requires reading stored data to determine match with stored first center coordinate value); and	associating the first touch width information of the current touch pattern as the width information to the current second touch pattern (Rimon, [0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101]; [0098] verification searches from the stored first center coordinate value (stored user’s “C” touch value) for consistency with the second center coordinate value (subsequent user’s “C” touch value after calibration) and determines the current touch width as the same when a match of other criteria is found during verification of the first coordinate information to associate the first touch width with the second touch width using one of the other criteria to determine a match).
	Regarding claim 9, Rimon discloses	A method for identifying a touch pattern, comprising ([0008-0010, 0073, 0088-0090, 0093, and 0098-0101]): 	receiving, via a first communication link to an application from a touch device, a first coordinate value associated with a first touch pattern and a corresponding first touch width information for the first touch pattern, and storing the first coordinate value and the first touch width information in a data dictionary ([0008-0010, 0073, 0086, 0088-a second coordinate value associated with a current second touch pattern without a corresponding touch width associated with the current second touch pattern, wherein the second coordinate value is sent by the touch device to the operating system ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101], operating system for touch device (PDA [0073]) provides second coordinate information [0100] including touch sensor signals for detecting touch having coordinate value (e.g., area of touch) without a corresponding touch width associated with the current second touch pattern ([0086 and 0100], in some embodiments touch width information may not be part of the characterization criteria to be selected for verification of the user’s touch) which is sent by the touch device (i.e., sensors) to the operating system of the touch device);value is within a range of the first coordinate value, and determining the first touch width information corresponding to the first coordinate value in the dictionary, and associating the first touch width information as width information to the current second touch pattern ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101]; [0098] verification searches from the stored first coordinate value (stored user’s touch information) for consistency with the second coordinate information (subsequent user’s touch after calibration) and determines the touch width as the same when a match is found with other selected characterization criteria during verification; [0101] teaches determining the second coordinate value is within a range of the first coordinate information of, for example, 3-4 conductive lines depending on the user’s finger size during calibration with the first coordinate value (calibration detection); since there is a match detected, the width for the current second touch pattern is determined based on the known first touch width information); and	identifying the second touch pattern according to the second touch width information ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101]; [0098] verification searches from the stored first coordinate value (stored user’s touch information) for consistency with the second coordinate value (subsequent user touch information after calibration) and determines the touch width as the same when a match is found during verification and identifies the second touch pattern as the user’s touch pattern according to the characterization criteria information being a match including the second touch width information retrieved from the first touch calibration information based on the match; [0101] teaches determining the second coordinate information is within a range of the first coordinate information of, for example, 3-4 conductive lines 
	Rimon does not explicitly disclose the first and second communications each being a “communication link” such that processing of the touch pattern width is performed external to the touch device by an external device.	Huawei teaches storing a graphics library in advance for different users in order to unlock touch screen devices based on touch parameters such as width of the touch and pattern of the touch (machine translation, Abstract, page 6, steps S11 and/or S12).  Moreover, the processing of the touch can be performed via first and second communication links between the touch device and a computer device that can be a personal computer, server, or a network device (machine translation, page 9, last 3 paragraphs).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rimon to have the first and second communications occur with an external device such that the external device receives, via a first communication link sent from a touch device, the first coordinate information to calibrate the device for future detections of the user and unlocking of the device which is stored by the computer device, and receive, via a second communication link sent from an operation system of the touch device a current touch of the device to unlock and detect a user of the device, such as taught by Huawei, for the purpose of reducing the amount of memory required to save graphical user libraries on the device and facilitate external control of calibrating and unlocking of touch screen devices. a first center coordinate value, and	the second coordinate value is a second center value.	Wu teaches	the first coordinate value is a first center coordinate value (Fig. 3, [0032], center value “C” is determined when determining bounding perimeter 301 for a gesture with multiple fingers 111-112), and	the second coordinate value is a second center value (Fig. 3, [0032], center value “C”).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rimon and Huawei to have the first coordinate value is a first center coordinate value, and the second coordinate value is a second center value, such as taught by Wu, for the purpose of detecting hand gestures with multiple fingers when performing the authentication process by comparing center points of areas that are determined based on the determined bounding perimeters 301 determined by Wu.	Regarding claim 10, Rimon discloses 	A system for detecting a touch pattern width, comprising ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101], Fig. 1): 	a touch device ([0073, PDA is a touch device having a processor communicatively coupled thereto); and	a processor, communicatively coupled to the touch device ([0073, PDA is a touch a first coordinate value associated with a first touch pattern and corresponding first touch width information associated with the first touch pattern, and store the first coordinate value and the first touch width information in a data dictionary (Fig. 1, [0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101], calibration procedure provides users first coordinate information [0100] including touch sensor signals for detecting touch having coordinate value and touch width information (e.g., area of touch) which is stored for later verification during a subsequent touch along with other various characterization criteria; the various characterization criteria as signal parameters is collected for the number of conducting lines of the digitizer detecting a signal, amplitude of the detected signal, amount of pressure applied to the digitizer, size of the finger touch, width of the finger touch, length of the finger touch, shape of the finger touch, etc.; [0089] teaches using a first communication link from the PDA ([0073]) to store via an application of the host 22 the user calibration data of the characterization criteria of the user in a storage unit 23; [0073] data dictionary is memory for calibration data of users being stored in storage device of the host);	receive, via a second communication to the application from an operating system, a second coordinate value associated with for a current second touch pattern without a corresponding touch width associated with the current second touch pattern, wherein the second coordinate value is  sent by the touch device to the operating system ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101], operating system for touch device (PDA [0073]) provides second coordinate information [0100] including value is within a range of the first coordinate value, and determine the first touch width information corresponding to the first coordinate value in the dictionary, and associate the first touch width information as width information to the current second touch pattern ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101]; [0098] verification searches from the stored first coordinate value (stored user’s touch area value) for consistency with the second coordinate value (subsequent user touch area value after calibration) and determines the touch width as the same when a match is found with other selected characterization criteria during verification; [0101] teaches determining the second coordinate information is within a range of the first coordinate value of, for example, 3-4 conductive lines depending on the user’s finger size during calibration with the first coordinate value (calibration detection); since there is a match detected, the width for the current second touch pattern is determined based on the known first touch width information).
	Rimon does not explicitly disclose the first and second communications each being a “communication link” such that processing of the touch pattern width is performed external to the touch device by an external device.	Huawei teaches storing a graphics library in advance for different users in order to unlock touch screen devices based on touch parameters such as width of the touch  a first center coordinate value, and	the second coordinate value is a second center value.	Wu teaches	the first coordinate value is a first center coordinate value (Fig. 3, [0032], center value “C” is determined when determining bounding perimeter 301 for a gesture with multiple fingers 111-112), and center value (Fig. 3, [0032], center value “C”).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rimon and Huawei to have the first coordinate value is a first center coordinate value, and the second coordinate value is a second center value, such as taught by Wu, for the purpose of detecting hand gestures with multiple fingers when performing the authentication process by comparing center points of areas that are determined based on the determined bounding perimeters 301 determined by Wu.	Regarding claim 11, Rimon discloses 	A system for identifying a touch pattern, comprising ([0008-0010, 0073, 0088-0090, 0093, and 0098-0101], Fig. 1): 	a touch device ([0073, PDA is a touch device having a processor communicatively coupled thereto); and	a processor, communicatively coupled to the touch device ([0073, PDA is a touch device having a processor communicatively coupled thereto), to	receive, via a first communication to an application from the touch device, a first coordinate value associated with a first touch pattern and a corresponding first touch width information associated with the first touch pattern, and store the first coordinate value and the first touch width information in a data dictionary (Fig. 1, [0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101], calibration procedure provides users first coordinate information [0100] including touch sensor signals for detecting touch a second coordinate value associated with a current second touch pattern without a corresponding touch width associated with the current second touch pattern; wherein the second coordinate value is sent by the touch device to the operating system ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101], operating system for touch device (PDA [0073]) provides second coordinate information [0100] including touch sensor signals (e.g., area of touch) for detecting touch having coordinate value without a corresponding touch width associated with the current second touch pattern ([0086 and 0100], in some embodiments touch width information may not be part of the characterization criteria to be selected for verification of the user’s touch) which is sent by the touch device (i.e., sensors) to the operating system of the touch device);	determine that the second coordinate value within a range of the first coordinate value, and determine the first touch width information corresponding to the first value in the dictionary, and associate the first touch width information as width information to the current second touch pattern ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101]; [0098] verification searches from the stored first coordinate value (stored user’s first touch value) for consistency with the second coordinate value (subsequent user’s touch value after calibration) and determines the touch width as the same when a match is found with other selected characterization criteria during verification; [0101] teaches determining the second coordinate value is within a range of the first coordinate information of, for example, 3-4 conductive lines depending on the user’s finger size during calibration with the first coordinate value (calibration detection); since there is a match detected, the width for the current second touch pattern is determined based on the known first touch width information); and 	identify the second touch pattern according to the second touch width information ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101]; [0098] verification searches from the stored first coordinate value (stored user’s touch value) for consistency with the second coordinate information (subsequent user’s touch value after calibration) and determines the touch width as the same when a match is found with other selected characterization criteria during verification and identifies the second touch pattern as the user’s touch pattern according to the characterization criteria information being a match including the second touch width information retrieved from the first touch calibration value based on the match; [0101] teaches determining the second coordinate value is within a range of the first coordinate value of, for example, 3-4 conductive lines depending on the user’s finger size during calibration with the first coordinate information (calibration detection)).
 a first center coordinate value, and center value.	Wu teaches	the first coordinate value is a first center coordinate value (Fig. 3, [0032], center value “C” is determined when determining bounding perimeter 301 for a gesture with multiple fingers 111-112), and	the second coordinate value is a second center value (Fig. 3, [0032], center value “C”).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rimon and Huawei to have the first coordinate value is a first center coordinate value, and the second coordinate value is a second center value, such as taught by Wu, for the purpose of detecting hand gestures with multiple fingers when performing the authentication process by comparing center points of areas that are determined based on the determined bounding perimeters 301 determined by Wu.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rimon in view of Huawei and Wu as applied to claims 1-4 and 9-11, and further in view of Cho (US 2013/0339346).	Regarding claim 5, Rimon as modified by Huawei and Wu discloses the method for detecting the touch pattern width according to claim 1, wherein storing the first center coordinate value and the first touch width information in a data object stored in a storage device comprises: 	establishing the data dictionary, and storing the first center coordinate value and center coordinate value is within a range of the first center coordinate value comprises:	obtaining the first center coordinate value as consistent with the second coordinate information ([0008-0010, 0073, 0086, 0088-0090, 0093, and 0098-0101]; [0098] verification searches from the stored first coordinate information (stored user’s touch information) for consistency with the second coordinate information (subsequent user’s touch after calibration) and determines the touch width as the same when a match is found during verification to obtain first coordinate value consistent with the second coordinate value).
	Rimon as modified by Huawei and Wu does not explicitly disclose	searching, from the data dictionary, for the first center coordinate value having a distance from the second center coordinate value smaller than a pre-determined threshold.	Cho teaches finding matches for less than identical input by pre-storing values regarding similarity criteria using similarity thresholds ([0113]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rimon, Huawei and Wu to have wherein searching for one consistent coordinate value with another second center coordinate value having a distance from the second center coordinate value smaller than a pre-determined threshold, such as taught by Cho, for the purpose of authenticating multi-finger gestures or touches.  The modified method would search from the data dictionary for the purpose of detecting a similarity for non-identically captured but similar touch inputs within a predetermined threshold.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rimon in view of Huawei and Wu as applied to claims 1-4 and 9-11, and further in view of Ito et al. (US 2014/0002395, hereinafter “Ito”).	Regarding claim 6, Rimon as modified by Huawei and Wu discloses the method for detecting the touch pattern width according to claim 1, but does not explicitly disclose further comprising:	deleting the first touch width information that has been found and the corresponding first center coordinate value, and releasing storage space occupied by the first touch width information and the first center coordinate value.	Ito teaches a touch detection unit that deletes the information of the corresponding touch point from the storing unit upon a user releasing his finger from the input area ([0043]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rimon, Huawei and Wu to delete the first touch width information that has been found and the corresponding first center coordinate value, and release storage space occupied by the center coordinate value upon a finger being released from the input surface, such as taught by Ito, for the purpose of saving storage space in the data dictionary.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rimon in view of Huawei and Wu as applied to claims 1-4 and 9-11, and further in view of Schultz et al. (US 2015/0381649, hereinafter “Schultz”) and Flanagin et al. (US 6,128,661, hereinafter “Flanagin”).
	Regarding claim 7, Rimon as modified by Huawei and Wu discloses the method for detecting the touch pattern width according to claim 1, but does not explicitly disclose prior to receiving the first center coordinate value associate with the first touch pattern and the corresponding first touch width information for the first touch pattern, further comprising:	-5-Attorney Docket No. ZL0004-0004-USusing a serial port to set the first communication link with the touch device and the second communication link with the operating system respectively, wherein the first communication link is to receive the first center coordinate value and the touch width information corresponding thereto sent by the touch device, and the second communication link is to receive, without the width information, the second center coordinate value sent by the operating system.
	Schultz teaches to form communication systems with mobile device by having the user device 202 connect to a public computer network 206 which receives stored data from a database 210 of a server computer 208 having an operating system (Fig. 2, user device 202, public computer network 206, server computer 208, and database .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rimon in view of Huawei and Wu as applied to claims 1-4 and 9-11, and further in view of Liu et al. (US 2016/0085407, hereinafter “Liu”).	Regarding claim 8, Rimon as modified by Huawei and Wu discloses the method for detecting the touch pattern width transmitting the touch width information according to claim 1, but does not explicitly disclose wherein the first touch width information comprises long axis information and short axis information of an inscribed ellipse corresponding to the first touch pattern.	Liu discloses wherein the first touch width information comprises long axis information and short axis information of an inscribed ellipse corresponding to the first touch pattern (Liu, [0142-0144], major axis and minor axis).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rimon and Huawei to have wherein the first touch width information comprises long axis information and .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/J.P.F/Examiner, Art Unit 2694 


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694